 DOLCO PACKAGING CORP.83DolcoPackagingCorp.andTruckDrivers,Warehousemen and Helpers Local Union No. 148,InternationalBrotherhoodofTeamsters,Chauffeurs,WarehousemenandHelpersofAmerica,Independent,Petitioner.Case19-RC-4831January 9, 1969DECISION AND CERTIFICATION OFREPRESENTATIVEBY CHAIRMAN MCCULLOCH AND MEMBERSFANNING AND ZAGORIAPursuant to a Stipulation for Certification uponConsent Election approved on June 27, 1968, anelection by secret ballot was conducted on July 25,1968, under the supervision of the Regional DirectorforRegion 19, among the employees in thestipulated unit.At the conclusion of the ballotingthe parties were furnished with a tally of ballots,which showed that of approximately 32 eligiblevoters, 31 cast valid ballots, of which 16 were for,and 15 against, the Petitioner, and none werechallenged.Thereafter, the Employer filed timelyobjections to conduct affecting the results of theelection.In accordance with the National Labor RelationsBoard Rules and Regulations and Statements ofProcedure,Series8,asamended, the ActingRegional Director conducted an investigation, andon September 24, 1968, issued and duly served uponthe parties his Report on Objections to Election, inwhich he recommended that the objections beoverruledand that the Petitioner be certified.Thereafter, the Employer filed timely exceptions totheActingRegionalDirector'sReport.ThePetitioner filed a brief in answer to the Employer'sexceptions.Pursuant to the provisions of Section 3(b) of theNationalLabor Relations Act, as amended, theNational Labor Relations Board has delegated itspowers in connectionwiththiscasetoathree-member panel.Upon the entire record in this case, the Boardfinds:1.The Employer is engaged in commerce withinthemeaning of the Act, and it will effectuate thepurposes of the Act to assert jurisdiction herein.2.The Petitioner is a labor organization claimingto represent certain employees of the Employer.3.A question affecting commerce exists within themeaning of Section 9(c)(1) and Section 2(6) and (7)of the Act.4.The parties stipulated, and we find, that thefollowing employees of the Employer constitute aunitappropriate for the purposes of collectivebargaining within the meaning of Section 9(b) of theAct:All production and maintenance employees of theEmployer at its Wenatchee, Washington, plant,butexcludingofficeclericalemployees,professional employees, guards and supervisors asdefined in the Act, and salesmen.5.The Board has considered the entire record inthiscasewith respect to the Acting RegionalDirector's Report on Objections to Election, and theEmployer's exceptions thereto, and for the reasonssetforthbelowadopts theActingRegionalDirector's findings and recommendations.TheEmployercontendsthattheelectionconducted on July 25, 1968, should be set asidebecause a letter sent by the Petitioner to theemployees on July 23, and received by them within24 hours preceding the election, contained materialmisrepresentationsconcerningwagesandemploymentbenefitsreceivedbyemployeesrepresentedby the Petitioner in the Wenatchee,Washington, area.We find, as did the ActingRegionalDirector, that the issue of wages andemployment benefits under Teamsters' contract was,first interjected into the preelection campaign by theEmployer. As part of its campaign propaganda thatitsemployees would be better off without unionrepresentation, the Employer apprised them of aTeamsters' contract at its Pico Rivera, California,operation, under which wage rates ranged from$1.70 to $2.65, as compared with a range of $1.93to $3.14 for the employees at its Wenatchee Plant.Inanswer to the Employer's propaganda, thePetitioner sent a letter to the employees suggestingthatratherthan the Pico Rivera contract, acomparison should be made on the bases of wagesand employment benefits enjoyed by employeesunder Petitioner's contracts in the Wenatchee area.The Petitioner's letter set forth,interalia,thefollowing:Columbia Concrete Pipe Co. $3.20 per hourDairy Drivers$4.00 per hourFreight Drivers$3.70 per hourOfficeWorkers$3.20 per hourFringes:Health-Welfare, Dental and Vision forthe whole family.These are what should be compared - notsome distant contract from California.The Columbia Concrete Pipe contract, to whichthe Petitioner is a party, for the year applicable atthe time of the election, contains wage rates forvarious classifications ranging from $3.02 to $3.52per hour. Other contracts to which Petitioner is aparty in the Wenatchee area, contain wage rates forDairy Drivers, Freight Drivers, and Office Workersas great as, or more, than the rates recited for thoseclassifications in the Petitioner's letter of July 23.Similarly, these contracts of the Petitioner containhealth and welfare provisions, including dental andvisionplans,which are in effect, or will becomeeffective during the term of the contract. We find,accordingly, that the wage rates and employmentbenefitsrecitedinthePetitioner'sletterare174 NLRB No. 16 84DECISIONS. OF NATIONAL, LABORRELATIONS BOARDencompassedwithincontractstowhichthePetitioner is a party in the Wenatchee area, and aretherefore not material misrepresentations.Further, contrary to the Employer's contention,thePetitioner'spublicationofcontractswithemployers who employ classifications unlike those ofEmployer does not, under the facts here, constitutea misrepresentation.Insofar as the Petitioner's letterset forth either the employing entity, or the workclassification, the employees could clearly evaluatethat the wage rates recited were applicable toclassifications other than those in which they wereemployed.Nor do we find any merit in theEmployer'sargumentthat the contents of thePetitioner's letter were misleading due to failure toindicate that the contract terms relied on resultedfrom multiemployer and/or multiunion bargaining,or because the Petitioner failed to include in theletter the terms of other contracts to which it is aparty,includingthebargainingagreement 'forColumbia Ice & Cold Storage Company. To requirethePetitioner,asa condition of answering theEmployer's campaign propaganda, to set forth thefull gamut of its contractual relationships, and theconditions under which they were negotiated, wouldimposeanunwarrantedconditionwhichtheEmployer itself ignored when it interjected the wageand employment benefit comparison into theelectioncampaign.Itseemsquitelikely,furthermore,thatanyemployeereadingthisdocument would have recognized that the Unionwas attempting to put its best foot forward, andwould have accordingly regarded it as a less thancomprehensive list of Union-won benefits.We findthat the contents of the Petitioner's letter did notinvolve a substantial departure from the truth, orany matters which the employees could not clearlyevaluate.Accordingly, we shall adopt the ActingRegionalDirector'srecommendation that theobjection be -overruled.As we have overruled the objection, and as thePetitioner has secured a majority of the valid votescast,we shall certify Petitioner as the exclusiverepresentative of employees in the appropriate unit.CERTIFICATION OF REPRESENTATIVEIt is hereby certified that a majority of the validballotshasbeencastforTruckDrivers,Warehousemen and Helpers Local Union No. 148,InternationalBrotherhoodofTeamsters,Chauffeurs,WarehousemenandHelpersofAmerica, Independent, and that said organization isthe exclusive representative of all the employees inthe unit found appropriate in paragraph 4, above,and that pursuant to Section 9(a) of the Act, asamended, the said labor organization is the exclusiverepresentativewith respect to rates of pay, wages,hoursofemployment,andothertermsandconditions of employment.